J-S41033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICK LAVAR CANNON                          :
                                               :
                       Appellant               :   No. 855 MDA 2022

               Appeal from the PCRA Order Entered May 9, 2022
      In the Court of Common Pleas of Lebanon County Criminal Division at
                        No(s): CP-38-CR-0000559-2014


BEFORE:      LAZARUS, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED: DECEMBER 20, 2022

        Appellant, Rick Lavar Cannon, appeals from the order entered in the

Court of Common Pleas of Lebanon County dismissing his second petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. In addition, appointed PCRA counsel has filed with this Court a petition

to withdraw his representation, as well as an accompanying brief pursuant to

Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988), and

Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

Because the PCRA court failed to issue notice of its intent to dismiss pursuant

to Pa.R.Crim.P. 907(1), and Appellant has objected, we vacate and remand.

Further, we deny counsel’s petition to withdraw.


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S41033-22




      The relevant facts and procedural history are as follows: On March 14,

2014, Appellant and his two co-conspirators robbed and shot two victims, one

of whom later died as a result of his wounds. Following a high-speed chase

from the police, Appellant was apprehended while in possession of cocaine

and firearms. The Commonwealth charged Appellant with numerous crimes,

including homicide.

      On July 2, 2015, Appellant, who was represented by counsel, entered a

negotiated guilty plea as follows: “The plea deal is for 50 to 100 years in

prison, and he must cooperate as necessary with the District Attorney’s Office

regarding the two codefendants….” N.T., 7/2/15, at 3. Furthermore, Appellant

agreed that the plea was irrevocable. Id. at 12.

      On August 26, 2015, Appellant appeared for his sentencing hearing, and

he made an oral motion to withdraw his plea. The trial court denied the motion

and sentenced Appellant pursuant to the terms of the plea agreement. N.T.,

8/26/15, at 5. Specifically, the trial court sentenced Appellant to 50 to 100

years in prison, as well as imposed fines. Appellant filed a timely direct appeal

wherein he presented the sole issue of whether he should have been permitted

to withdraw his plea prior to sentencing.

      On June 5, 2017, finding no merit to Appellant’s claim, this Court

affirmed his judgment of sentence. See Commonwealth v. Cannon, No.

1680 MDA 2015, 2017 WL 2423120 (Pa.Super. filed 6/5/17) (unpublished


                                      -2-
J-S41033-22


memorandum). Appellant filed a timely petition for allowance of appeal, which

our Supreme Court denied on May 30, 2018. Appellant did not file a petition

for a writ of certiorari with the United States Supreme Court.

       On July 27, 2018, Appellant filed a timely pro se PCRA petition, and

counsel was appointed to represent him. On October 7, 2020, and November

12, 2020, counsel filed amended petitions on behalf of Appellant. The PCRA

court denied Appellant’s first PCRA petition, and he filed a timely, counseled

appeal to this Court.1       On August 13, 2021, this Court affirmed the PCRA

court’s order denying Appellant’s first PCRA petition. See Commonwealth

v. Cannon, 97 MDA 2021, 2021 WL 3579173 (Pa.Super. filed 8/13/21)

(unpublished memorandum).

       On or about March 3, 2022, Appellant filed a pro se PCRA petition, and

counsel    was    appointed     to   represent   him.   On   April   19,   2022,   the

Commonwealth filed a response to Appellant’s PCRA petition. Without either

a hearing or Rule 907 notice, on May 9, 2022, the PCRA court entered an order

dismissing Appellant’s second PCRA petition. Specifically, the PCRA court

reasoned that Appellant’s PCRA petition was untimely filed and not subject to

any of the timeliness exceptions.



____________________________________________


1 On appeal, Appellant claimed his trial counsel was ineffective in advising him
to enter a nonrevocable guilty plea and failing to present Appellant’s polygraph
results to the prosecutor and lower court. Further, Appellant argued the lower
court erred in allowing him to enter his guilty plea and in imposing fines
without considering his financial resources.

                                           -3-
J-S41033-22


      On June 3, 2022, Appellant filed a counseled notice of appeal to this

Court. The PCRA court directed Appellant to file a Pa.R.A.P. 1925(b)

statement, and Appellant timely complied. Therein, Appellant averred, inter

alia, that the PCRA court erred in dismissing his PCRA petition without

providing him with notice of the court’s intent to dismiss as required by Rule

907. On August 30, 2022, PCRA counsel filed in this Court a petition for leave

to withdraw as counsel, as well as a supporting brief.

      Prior to addressing the merits of Appellant’s claims on appeal, we must

first decide whether counsel has fulfilled the procedural requirements for

withdrawing his representation. Commonwealth v. Daniels, 947 A.2d 795,

797 (Pa.Super. 2008). This Court has listed the conditions counsel must meet

in seeking to withdraw in a collateral appeal as follows:

      Counsel petitioning to withdraw from PCRA representation must
      proceed...under [Turner, supra and Finley, supra and]...must
      review the case zealously. Turner/Finley counsel must then
      submit a no-merit letter to the trial court, or brief on appeal to
      this Court, detailing the nature and extent of counsel’s diligent
      review of the case, listing the issues which petitioner wants to
      have reviewed, explaining why and how those issues lack merit,
      and requesting permission to withdraw. Counsel must also send
      to the petitioner: (1) a copy of the “no merit” letter/brief; (2) a
      copy of counsel’s petition to withdraw; and (3) a statement
      advising petitioner of the right to proceed pro se or by new
      counsel.
                                     ***

      [W]here counsel submits a petition and no-merit letter
      that...satisfy the technical demands of Turner/Finley, the
      court—trial court or this Court—must then conduct its own review
      of the merits of the case. If the court agrees with counsel that
      the claims are without merit, the court will permit counsel to
      withdraw and deny relief.

                                     -4-
J-S41033-22



Commonwealth v. Doty, 48 A.3d 451, 454 (Pa.Super. 2012) (citation

omitted).

       Herein, PCRA counsel indicates he communicated with Appellant

concerning the instant appeal, independently and conscientiously reviewed

the record, conducted legal research, and ultimately concluded that the appeal

is wholly frivolous. Counsel also lists in the brief the issues Appellant wishes

to raise and explains why, in his view, Appellant is not entitled to relief.

       In addition, PCRA counsel has attached to his petition to withdraw a

copy of the letter he sent to Appellant wherein counsel advised Appellant of

his right to proceed pro se or through private counsel. Counsel also affixed a

copy of his petition to withdraw and brief to the letter.2 Thus, we conclude

that   PCRA     counsel    has    substantially   complied   with   the   procedural

requirements of Turner and Finley.             Therefore, we must proceed with an

independent review of this case. Doty, supra.

       On appeal, in the Turner/Finley brief, counsel sets forth the following

issues: (1) Whether the PCRA court erred in dismissing Appellant’s petition on


____________________________________________


2 In the Turner/Finley brief, counsel indicated that Appellant could proceed
pro se or with private counsel “[s]hould the Superior Court grant [counsel’s]
Application to Withdraw[.]” Turner/Finley Brief, filed 8/30/22, at 5. By order
entered on September 30, 2022, this Court directed counsel to provide
Appellant with a letter advising him of his immediate right to proceed pro se
or with private counsel. Counsel complied and provided this Court with a copy
of the revised letter on October 12, 2022.
       We note Appellant has filed neither a pro se brief nor a brief with
privately retained counsel.

                                           -5-
J-S41033-22


the basis it was untimely filed; (2) Whether the PCRA court properly dismissed

Appellant’s petition without holding a hearing or providing notice under

Pa.R.Crim.P. 907; (3) Whether the PCRA court properly dismissed Appellant’s

petition on the basis it lacked merit.

      Initially, we note “[o]ur standard of review for issues arising from the

denial of PCRA relief is well-settled. We must determine whether the PCRA

court’s   ruling   is   supported   by     the   record   and    free    of   legal

error.” Commonwealth        v.   Hand,    252    A.3d   1159,   1165    (Pa.Super.

2021) (citation omitted).

      Here, we find Appellant’s second issue to be dispositive. Appellant

alleges the PCRA court erred in dismissing his PCRA petition without first

serving him with Rule 907 notice. In its Pa.R.A.P. 1925(a) opinion, the PCRA

court agrees that it did not provide notice of its intent to dismiss under Rule

907(1). PCRA Court Opinion, filed 6/30/22, at 3. However, the PCRA court

suggests that it was within its discretion to not provide such notice since it

deemed Appellant’s PCRA petition to be untimely. See id.

      In the Turner/Finley brief, PCRA counsel agrees with the PCRA court’s

analysis. Specifically, PCRA counsel indicates that “[w]hile the trial court did

not provide notice of intent to dismiss [Appellant’s] petition under Rule 907,

it was within [the trial court’s] discretion to not provide such notice.

Accordingly, this claim is without merit.” Turner/Finley Brief, filed 8/30/22,

at 3. Upon our independent review, we disagree.


                                         -6-
J-S41033-22


     Pa.R.Crim.P. 907(1) provides the following:

     (1) [T]he judge shall promptly review the petition, any answer by
     the attorney for the Commonwealth, and other matters of record
     relating to the defendant’s claim(s). If the judge is satisfied from
     this review that there are no genuine issues concerning any
     material fact and that the defendant is not entitled to post-
     conviction collateral relief, and no purpose would be served by any
     further proceedings, the judge shall give notice to the parties
     of the intention to dismiss the petition and shall state in the
     notice the reasons for the dismissal. The defendant may respond
     to the proposed dismissal within 20 days of the date of the notice.
     The judge thereafter shall order the petition dismissed, grant
     leave to file an amended petition, or direct that the proceedings
     continue.

Pa.R.Crim.P. 907(1) (bold added).

     This Court has held that the notice requirement of Rule 907(1) is

mandatory.    See Commonwealth v. Vo, 235 A.3d 365, 372 (Pa.Super.

2020).   Thus, the PCRA court’s non-compliance with Rule 907(1) requires

vacatur of the order of dismissal, unless the petitioner waives the claim by

failing to raise it on appeal. See id.; Commonwealth v. Taylor, 65 A.3d

462, 468 (Pa.Super. 2013). Here, as indicated supra, Appellant raised the

issue of the PCRA court’s non-compliance with Rule 907(1) in his Pa.R.A.P.

1925(b) statement, and counsel raised the issue in the Turner/Finley brief.

     As this Court has explained:

     [T]he purpose of Rule 907 pre-dismissal notice is to allow a
     petitioner an opportunity to seek leave to amend his petition and
     correct any material defects, the ultimate goal being to permit
     merits review by the PCRA court of potentially arguable claims.
     The response to the Rule 907 notice is an opportunity for a
     petitioner and/or his counsel to object to the dismissal and alert
     the PCRA court of a perceived error, permitting the court to
     discern the potential for amendment. The response is also the

                                    -7-
J-S41033-22


      opportunity for the petitioner to object to counsel’s effectiveness
      at the PCRA level. When a PCRA court properly issues Rule 907
      notice in compliance with the rules of criminal procedure, an
      appellant is deemed to have sufficient notice of dismissal.

Vo, 235 A.3d at 372 (citations, quotations, emphasis, and brackets omitted).

      Here, there is no dispute the PCRA court failed to comply with Rule

907(1)’s notice requirement, and Appellant has objected.       Accordingly, we

vacate the order dismissing Appellant’s second PCRA petition. See Vo, supra.

We remand for the PCRA court, if it intends to dismiss Appellant’s petition

without a hearing, to properly issue Rule 907(1) notice. See id. If the PCRA

court issues notice, Appellant, upon receipt, “may respond to the proposed

dismissal within 20 days of the date of the notice,” as provided in Rule 907(1).

Id. at 372-73.

      Petition to withdraw denied. Order vacated. Case remanded with

instructions. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2022




                                     -8-